DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-28 of U.S. Patent No. 11,038,004. Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are broader and thus fully met by claims 11-28 of U.S. Patent No. 11,038,004.

Current Application					U.S. Patent No. 11,038,004
1. An electronic apparatus comprising: a window member having a front surface and a rear surface disposed opposite to the front surface in a thickness direction and comprising a base panel configured to transmit light therethrough and a light shielding pattern filled in a recessed portion defined in the base panel and configured to block light; a display module disposed on the rear surface of the base panel and comprising a display panel having an active area configured for displaying an image and a peripheral area disposed adjacent to the active area and an optical member disposed on the display panel to overlap the active area and the peripheral area; and an electronic module disposed on the rear surface of the window member to overlap the active area, wherein the light shielding pattern overlaps the active area and is adjacent to the electronic module in a plan view, and a rear surface of the light shielding pattern is aligned with the rear surface of the base panel in a cross-sectional view.

2. The electronic apparatus of claim 1, wherein the light shielding pattern has a thickness equal to or less than that of the base panel.
3. The electronic apparatus of claim 1, wherein the recessed portion is defined as a through-hole passing through the base panel, the light shielding pattern covers an inner surface of the through-hole, and at least a portion of the light shielding pattern is exposed from the front surface of the base panel.
4. The electronic apparatus of claim 3, wherein the window member further comprises a hole panel disposed in the through-hole to overlap the electronic module, and the light shielding pattern fills a gap between the hole panel and the base panel.
5. The electronic apparatus of claim 4, wherein the hole panel contains the same material as the base panel.
6. The electronic apparatus of claim 4, wherein the hole panel has a surface area equal to or greater than that of the electronic module.
7. The electronic apparatus of claim 1, wherein the recessed portion comprises: a first recessed portion recessed from the rear surface of the base panel and having a first width; and a second recessed portion recessed from the first recessed portion while being connected to the first recessed portion and having a second width less than the first width, and the light shielding pattern fills the first recessed portion and the second recessed portion.
8. The electronic apparatus of claim 7, wherein the light shielding pattern defines the same plane with the rear surface of the base panel.
9. The electronic apparatus of claim 7, wherein the light shielding pattern overlaps the electronic module in a plan view.
10. The electronic apparatus of claim 1, wherein the light shielding pattern has an adhesion property.
11. The electronic apparatus of claim 1, further comprising a plurality of adhesion layers disposed between the display panel and the optical member and between the optical member and the window member.
12. The electronic apparatus of claim 11, wherein the display panel comprises an organic light emitting element.
13. The electronic apparatus of claim 12, wherein the optical member comprises a polarizing film.
14. The electronic apparatus of claim 1, wherein the window member further comprises a bezel layer disposed on the rear surface of the base panel to overlap the peripheral area, and the light shielding pattern is spaced apart from the bezel layer in a plan view.
15. The electronic apparatus of claim 14, further comprising an additional electronic module disposed to overlap the bezel layer, wherein the window member further comprises an additional light shielding pattern disposed in an additional recessed portion defined in an area overlapping the bezel layer.
16. The electronic apparatus of claim 1, wherein the light shielding pattern has a closed curve shape in a plan view.
17. The electronic apparatus of claim 1, wherein the base panel further comprises a notch defined at one side thereof, and the light shielding pattern covers an inner surface of the notch.
18. The electronic apparatus of claim 17, wherein the light shielding pattern has a shape in which one portion is opened from a closed curve in a plan view.
11. An electronic apparatus comprising: a window member having a front surface and a rear surface disposed opposite to the front surface in a thickness direction and comprising a base panel configured to transmit light therethrough and a light shielding pattern filled in a recessed portion defined in the base panel and configured to block light; a display module disposed on the rear surface of the base panel and comprising a display panel having an active area configured for displaying an image and a peripheral area disposed adjacent to the active area and an optical member disposed on the display panel to overlap the active area and the peripheral area; and an electronic module disposed on the rear surface of the window member to overlap the active area, wherein the light shielding pattern is disposed along an edge of a module hole defined in the active area and passing through the display panel and the optical member in a plan view, and a rear surface of the light shielding pattern is aligned with the rear surface of the base panel in a cross-sectional view.
12. The electronic apparatus of claim 11, wherein the light shielding pattern has a thickness equal to or less than that of the base panel.
13. The electronic apparatus of claim 11, wherein the recessed portion is defined as a through-hole passing through the base panel, the light shielding pattern covers an inner surface of the through-hole, and at least a portion of the light shielding pattern is exposed from the front surface of the base panel.
14. The electronic apparatus of claim 13, wherein the window member further comprises a hole panel disposed in the through-hole to overlap the module hole, and the light shielding pattern fills a gap between the hole panel and the base panel.
15. The electronic apparatus of claim 14, wherein the hole panel contains the same material as the base panel.
16. The electronic apparatus of claim 14, wherein the hole panel has a surface area equal to or greater than that of the module hole.
17. The electronic apparatus of claim 11, wherein the recessed portion comprises: a first recessed portion recessed from the rear surface of the base panel and having a first width; and a second recessed portion recessed from the first recessed portion while being connected to the first recessed portion and having a second width less than the first width, and the light shielding pattern fills the first recessed portion and the second recessed portion.
18. The electronic apparatus of claim 17, wherein the light shielding pattern defines the same plane with the rear surface of the base panel.
19. The electronic apparatus of claim 17, wherein the light shielding pattern overlaps an inner surface of the module hole in a plan view.
20. The electronic apparatus of claim 11, wherein the light shielding pattern has an adhesion property.
21. The electronic apparatus of claim 11, further comprising a plurality of adhesion layers disposed between the display panel and the optical member and between the optical member and the window member.
22. The electronic apparatus of claim 21, wherein the display panel comprises an organic light emitting element.
23. The electronic apparatus of claim 22, wherein the optical member comprises a polarizing film.
24. The electronic apparatus of claim 11, wherein the window member further comprises a bezel layer disposed on the rear surface of the base panel to overlap the peripheral area, and the light shielding pattern is spaced apart from the bezel layer in a plan view.
25. The electronic apparatus of claim 24, further comprising an additional electronic module disposed to overlap the bezel layer, wherein the window member further comprises an additional light shielding pattern disposed in an additional recessed portion defined in an area overlapping the bezel layer.
26. The electronic apparatus of claim 11, wherein the light shielding pattern has a closed curve shape in a plan view.
27. The electronic apparatus of claim 11, wherein the base panel further comprises a notch defined at one side thereof, and the light shielding pattern covers an inner surface of the notch.
28. The electronic apparatus of claim 27, wherein the light shielding pattern has a shape in which one portion is opened from a closed curve in a plan view.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
May 11, 2022